Citation Nr: 0334452	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from July 10, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that implemented the Board's October 2001 decision 
that granted service connection for PTSD.  The RO assigned a 
10 percent disability rating effective from July 10, 2000. 

In addition to the issue cited on the cover page of this 
remand, the Board finds that the April 2002 letter from one 
of the veteran's physicians raises the issue of entitlement 
to a total rating based on individual unemployability (TDIU).  
This issue has not been developed for appellate review and is 
not intertwined with the issue on appeal.  Accordingly, it is 
referred to the RO for appropriate action.


REMAND

Initially, the Board notes that, while the veteran was 
afforded a VA examination in April 2002 to ascertain the 
severity of his PTSD, the examination was conducted without 
the examiner having the claims file.  Governing laws provide 
that VA's duty to assist include conducting a thorough and 
contemporaneous examination that takes into account the 
records of prior examinations and treatment.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, the Veterans 
Claims Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires that VA provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  
Therefore, because the April 2002 opinions were offered 
without the examiner being able to take into account the 
records of prior examinations and treatment, a remand for 
another VA examination is required.

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, a review of the record on appeal shows that the 
veteran reported and/or the record shows that he received his 
healthcare treatment from the following providers: Steven A. 
Madden, M.D.; Elin Barth Berg, M.D.; Doctors' Care in Forest 
Acres; and Barbara B. Ulman, M.D.  However, while a review of 
the record on appeal shows that the veteran filled with the 
letters from some of the above physicians and the RO 
requested and received some of the veteran's records from Dr. 
Ulman, the record does not show that the RO requested all 
pertinent treatment records from all of the above locations.  
Therefore, on remand, the RO should obtain and associate with 
the record all of the veteran's treatment records from the 
above locations.  Id.

Lastly, the Board notes that the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must also take 
this opportunity to inform the veteran that, contrary to the 
notice previously provided in the April 2002 VCAA letter, he 
has a full year in which to respond.  Moreover, as the April 
2002 letter addressed the question of service connection, and 
not the rating to be assigned since July 10, 2000, this 
remand provides the RO with an opportunity to cure this 
deficiency.

In light of the case law, which the Board is legally 
obligated to follow, the appeal is REMANDED for the 
following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), PVA, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the evidence 
that is needed to substantiate his claim 
relative to the rating warranted for PTSD 
since July 10, 2000.  The letter must 
further provide notice of what specific 
evidence the appellant must submit, and 
what specific evidence VA will secure on 
his behalf.  The veteran should be 
notified that he has one year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the one 
year period.  Inform the veteran that the 
RO will hold the case in abeyance until 
the one year period has elapsed, or until 
he waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the one 
year waiting period.  Further, regardless 
of whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must waive in 
writing any remaining response time.  
PVA.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since July 2000 for PTSD.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if the appellant 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including all treatment records of his 
from the following locations: Steven A. 
Madden, M.D.; Elin Barth Berg, M.D.; 
Doctors' Care in Forest Acres; and 
Barbara B. Ulman, M.D.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing. 

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  The 
psychiatrist should acknowledge his/her 
review of the claim's folder in the 
examination report.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score, an explanation 
of what the score represents, and the 
percentage of the score representing 
impairment solely due to the service 
connected PTSD.  The examiner should 
assess the extent of the veteran's 
occupational and social impairment due 
solely to PTSD symptomatology.  Based on 
the results of the examination and a 
review of the claim's file, the examiner 
is to address whether the PTSD is 
manifested by:

a.  Occupational and social 
impairment due to mild or 
transient symptoms which decrease 
work efficiency and ability to 
perform occupational tasks only 
during periods of significant 
stress, or; symptoms controlled 
by continuous medication?  OR

b.  Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability 
to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent 
events)?  OR 

c.  Occupational and social 
impairment with reduced 
reliability and productivity due 
to such symptoms as: flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks (more than 
once a week); difficulty 
understanding complex commands; 
impairment of short- and long-
term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment, impaired 
abstract thinking; disturbances 
of motivation and mood; 
difficulty in establishing and 
maintaining effective work and 
social relationships?  OR

d.  Occupational and social 
impairment with deficiencies in 
most areas such as work, school, 
family relationships, judgment, 
thinking, or mood due to such 
symptoms as: suicidal ideation; 
obsessional rituals which 
interfere with routine 
activities; intermittently 
illogical, obscure, or irrelevant 
speech; near-continuous panic or 
depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or work-like 
setting); or inability to 
establish and maintain effective 
relationships?  OR

e.  Total occupational and social 
impairment due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name?

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  Such 
readjudication must document 
consideration of whether "staged" 
ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


